Main, J.
(concurring in part and dissenting in part). I agree with the majority on the primary issue that the relationship of landlord-tenant was established. However, as to many of the majority conclusions, I fail to find support in the record. What we have here is an admittedly "temporary” oral agreement, uncertain and indefinite in all respects except as to the amount of rent, which became more uncertain by the changing actions of the parties and their treatment of each problem *377on an ad hoc basis and in a most unbusinesslike manner. I find no competent evidence in the record to support an award of damages to the appellant. I cannot equate so easily, as does the majority, replacement of a vital and expensive unit with "repairs”. I find no competent evidence in the record that a totally new furnace was necessary, nor do I find in the record any evidence that the petitioner was so advised by anybody, both of which must be demonstrated as a predicate for a recovery on the counterclaim. Further deficiencies in reference to the counterclaim, including inadequate proof of damages, appear on the record.
I would affirm.
Greenblott, J. P., and Kane, J., concur with Herlihy, J.; Main, J., concurs in part and dissents in part in an opinion.
Judgment modified, on the law and the facts, without costs, so as to provide that appellant recover from the petitioner the sum of $4,875 with interest from November 1, 1973, and, as so modified, affirmed. Settle order on notice.